                                          Case 5:20-cv-05799-LHK Document 289 Filed 10/02/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER COMPELLING
                                                                                            DEFENDANTS’ RESPONSE
                                  14             v.

                                  15     WILBUR L. ROSS, et al.,
                                  16                    Defendants.

                                  17

                                  18          The below email and attachment were sent to the Court’s proposed order inbox. The Court

                                  19   reminds all parties and interested parties who wish to communicate with the Court that any such

                                  20   communications shall be made in filings on the Court’s docket.

                                  21          The Court is disturbed that the photo of the text of a Census Bureau supervisor instructs

                                  22   the enumerator as follows: “We need to start closing as many cases as possible. So, regardless of

                                  23   what happens on any of your cases make one of these selections so we can get rid of cases.” The

                                  24   Court orders Defendants to respond to the enumerator’s allegations by Friday, October 2, 2020 at

                                  25   8 p.m. Pacific Time.

                                  26   IT IS SO ORDERED.

                                  27

                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER COMPELLING DEFENDANTS’ RESPONSE
                                            Case 5:20-cv-05799-LHK Document 289 Filed 10/02/20 Page 2 of 7




                                   1   Dated: October 2, 2020

                                   2                                           ______________________________________
                                                                               LUCY H. KOH
                                   3                                           United States District Judge
                                   4

                                   5   //

                                   6   //
                                   7   //
                                   8
                                       //
                                   9
                                       //
                                  10
                                       //
                                  11

                                  12   //
Northern District of California
 United States District Court




                                  13   //

                                  14   //
                                  15   //
                                  16
                                       //
                                  17
                                       //
                                  18
                                       //
                                  19
                                  20   //

                                  21   //

                                  22   //
                                  23
                                       //
                                  24
                                       //
                                  25
                                       //
                                  26
                                       //
                                  27

                                  28                                           2
                                       Case No. 20-CV-05799-LHK
                                       ORDER COMPELLING DEFENDANTS’ RESPONSE
                                            Case 5:20-cv-05799-LHK Document 289 Filed 10/02/20 Page 3 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9   //
                                  10
                                       //
                                  11
                                       //
                                  12
Northern District of California
 United States District Court




                                       //
                                  13

                                  14   //

                                  15   //

                                  16   //
                                  17
                                       //
                                  18
                                       //
                                  19
                                       //
                                  20
                                       //
                                  21

                                  22   //

                                  23   //
                                  24   //
                                  25
                                       //
                                  26
                                       //
                                  27

                                  28                                           3
                                       Case No. 20-CV-05799-LHK
                                       ORDER COMPELLING DEFENDANTS’ RESPONSE
                                         Case 5:20-cv-05799-LHK Document 289 Filed 10/02/20 Page 4 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                           4
                                       Case No. 20-CV-05799-LHK
                                       ORDER COMPELLING DEFENDANTS’ RESPONSE
                                         Case 5:20-cv-05799-LHK Document 289 Filed 10/02/20 Page 5 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                           5
                                       Case No. 20-CV-05799-LHK
                                       ORDER COMPELLING DEFENDANTS’ RESPONSE
                                         Case 5:20-cv-05799-LHK Document 289 Filed 10/02/20 Page 6 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                           6
                                       Case No. 20-CV-05799-LHK
                                       ORDER COMPELLING DEFENDANTS’ RESPONSE
                                         Case 5:20-cv-05799-LHK Document 289 Filed 10/02/20 Page 7 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                           7
                                       Case No. 20-CV-05799-LHK
                                       ORDER COMPELLING DEFENDANTS’ RESPONSE
